DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
The applicants claim for benefit to PCT/CN2019/080069, filed 03/28/2019 has been acknowledged.
Summary
Claims 1-20 are rejected.
The specification is objected to.
Specification
The abstract of the disclosure is objected to because,
The abstract recites “an autonomous driving vehicle (ADV” in the first sentence. There appears to be a missing parenthesis after ADV.

Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Par. 31 recites “If the autonomous driving system functions expected”. Examiner recommends changing this to “If the autonomous driving system functions as expected”.
Par. 32, lines 1 and 3-4 recite “controlling and CAN bus module 202”. This should be “controller and CAN bus module 202”.
Par. 33, lines 1-2 and 6-7 recite “controlling and CAN bus module 202”. This should be “controller and CAN bus module 202”.
Par. 33 recites “The successfully initialized components 206”. Element 206 is supposed to be safety interaction component.
Par. 39 recites, “The classification can determined based on a predetermined algorithm….” The examiner recommends changing this to “The classification can be determined based on a predetermined algorithm….”
Par. 40 recites “In operation 303, the processing logic evaluates a status of the autonomous driving system based on the one or more error messages”. However, Fig. 3, recites this step as element 302.
Par. 41 recites, “In operation 305, in response to receiving the status information of the autonomous driving system of the ADV, the processing logic determines whether to keep the ADV in an autonomous mode or switch it to a manual mode.” However, Fig. 3 recites this step as element 303.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 10, 13-14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 10 and 17 recites “error messages with a plurality of levels, including WARNING, FATAL, and SERIOUS”. The specification gives examples of what errors could fall under these levels, but they are left open-ended so that a person of ordinary skill in the art could not ascertain the metes and bounds of the recited levels or how they are distinguished from each other and any other levels. For examination purposes, these levels are interpreted to be any status that could cause the system to have an error or trouble operating safely.
Claims 6, 13 and 20 recites “driving mode module is to switch the ADV to a manual mode if the status information indicates the ADV is in a fatal condition”. The specification gives examples of what statuses could fall under “a fatal condition”, but it is left open-ended so that a person of ordinary skill in the art could not ascertain the metes and bounds of the recited level or how it is distinguished from any other levels. For examination purposes, “a fatal condition” is interpreted to be any status that could cause the system to require manual operation.
Claims 7 and 14 recites “driving mode module is to keep the autonomous mode if the status information indicates the ADV is in a warning condition”. The specification gives examples of what statuses could fall under “a warning condition”, but it is left open-ended so that a person of ordinary skill in the art could not ascertain the metes and bounds of the recited level or how it is distinguished from any other levels. For examination purposes, “a warning condition” is interpreted to be any status that would allow the system to maintain in autonomous mode.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al. (US 20190369635, with foreign priority to filing date 05-31-2018), herein referred to as Kobayashi.

Regarding claim 1, Kobayashi teaches,
A computer-implemented method for monitoring safety of an autonomous driving vehicle (ADV) (par. 97, The CPU reads at least one of the control programs from the memory, and executes the at least one control program), the method comprising:
receiving, by a vehicle controller, one or more error messages from a patrol module (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117)), wherein the one or more error messages are generated by an autonomous driving system of the ADV operating in an autonomous mode and received by the patrol module that monitors the autonomous driving system (par. 214, the CPU sends, to the control circuit of the camera module, a communication request for each of the cameras and receives, from each of the cameras via the control circuit, a response signal indicative of the operating state (error message) of the corresponding cameras 
evaluating a status of the autonomous driving system based on the one or more error messages (par. 118, camera monitor unit determines whether one of the three cameras 32w, 32n, and 32t has malfunctioned in accordance with the monitored result of each of the three cameras 32w, 32n, and 32t); and
maintaining the ADV in the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switching it to a manual mode based on the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, message prompts a driver of the vehicle to instruct the ECU 10 to switch the operation mode of the vehicle from the autonomous driving mode to the manual driving mode using the input unit, thus discontinuing the autonomous driving of the vehicle).

Regarding claim 2, Kobayashi discloses all elements of claim 1. Kobayashi further discloses, 
wherein the vehicle controller subscribes to the patrol module for receiving error messages (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117). This means that any error message received by the patrol module is also received by the vehicle controller), wherein each error message is associated with an error level (par. 214, CPU receives a response signal (error message) indicative of the operating state of the 

Regarding claim 3, Kobayashi discloses all elements of claim 1. Kobayashi further discloses, 
wherein the patrol module broadcasts error messages with a plurality of levels, including WARNING, FATAL, and SERIOUS (fig. 5, the error level and is based on which sensor fails. S150 is interpreted to be FATAL, S170 is interpreted to be WARNING, S190 is interpreted to be SERIOUS).

Regarding claim 4, Kobayashi discloses all elements of claim 1. Kobayashi further discloses, 
wherein the vehicle controller, in response to receiving a particular level of error message, is to generate a message corresponding to the level of error message to represent the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned).

Regarding claim 5, Kobayashi discloses all elements of claim 1. Kobayashi further discloses,
wherein the vehicle controller is to send the status of the autonomous driving system to a driving mode controller, which is to keep the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switch the ADV to a manual mode based on the level of the status information of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the 

Regarding claim 6, Kobayashi discloses all elements of claims 1 and 5. Kobayashi further discloses,
wherein the driving mode module is to switch the ADV to a manual mode if the status information indicates the ADV is in a fatal condition (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, prompts a driver of the vehicle V to instruct the ECU 10 to switch the operation mode of the vehicle V from the autonomous driving mode to the manual driving mode using the input unit 18, thus discontinuing the autonomous driving of the vehicle).

Regarding claim 7, Kobayashi discloses all elements of claims 1 and 5. Kobayashi further discloses,
wherein the driving mode module is to keep the autonomous mode if the status information indicates the ADV is in a warning condition (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed).

Regarding claim 8, Kobayashi teaches,

receiving, by a vehicle controller, one or more error messages from a patrol module (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117)), wherein the one or more error messages are generated by an autonomous driving system of the ADV operating in an autonomous mode and received by the patrol module that monitors the autonomous driving system (par. 214, the CPU sends, to the control circuit of the camera module, a communication request for each of the cameras and receives, from each of the cameras via the control circuit, a response signal indicative of the operating state (error message) of the corresponding cameras to thereby check whether the cameras are operating and the signal is received by the camera monitor unit);
evaluating a status of the autonomous driving system based on the one or more error messages (par. 118, camera monitor unit determines whether one of the three cameras 32w, 32n, and 32t has malfunctioned in accordance with the monitored result of each of the three cameras 32w, 32n, and 32t); and
maintaining the ADV in the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switching it to a manual mode based on the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the 

Regarding claim 9, Kobayashi discloses all elements of claim 8. Kobayashi further discloses, 
wherein the vehicle controller subscribes to the patrol module for receiving error messages (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117). This means that any error message received by the patrol module is also received by the vehicle controller), wherein each error message is associated with an error level (par. 214, CPU receives a response signal (error message) indicative of the operating state of the corresponding one of the cameras 32w, 32n, and 32t to thereby check whether the corresponding one of the cameras 32w, 32n, and 32t is operating and Fig. 5, depending on which camera signal shows a malfunction, a different severity level and response is required). 

Regarding claim 10, Kobayashi discloses all elements of claim 8. Kobayashi further discloses, 
wherein the patrol module broadcasts error messages with a plurality of levels, including WARNING, FATAL, and SERIOUS (fig. 5, the error level and is based on which sensor fails. S150 is interpreted to be FATAL, S170 is interpreted to be WARNING, S190 is interpreted to be SERIOUS).

Regarding claim 11, Kobayashi discloses all elements of claim 8. Kobayashi further discloses, 


Regarding claim 12, Kobayashi discloses all elements of claim 8. Kobayashi further discloses, 
wherein the vehicle controller is to send the status of the autonomous driving system to a driving mode controller, which is to keep the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switch the ADV to a manual mode based on the level of the status information of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, prompts a driver of the vehicle V to instruct the ECU 10 to switch the operation mode of the vehicle V from the autonomous driving mode to the manual driving mode using the input unit 18, thus discontinuing the autonomous driving of the vehicle). 

Regarding claim 13, Kobayashi discloses all elements of claims 8 and 12. Kobayashi further discloses,
wherein the driving mode module is to switch the ADV to a manual mode if the status information indicates the ADV is in a fatal condition (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the 

Regarding claim 14, Kobayashi discloses all elements of claims 8 and 12. Kobayashi further discloses,
wherein the driving mode module is to keep the autonomous mode if the status information indicates the ADV is in a warning condition (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed).

Regarding claim 15, Kobayashi teaches,	
A data processing system, comprising:
a processor (par. 97, The CPU); and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (par. 96, a memory including, for example, a non-transitory tangible storage media and par. 97, The CPU reads at least one of the control programs from the memory, and executes the at least one control program), the operations comprising:
receiving, by a vehicle controller, one or more error messages from a patrol module (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled to the cameras so that it also acts as the patrol module receiving/monitoring error messages from the cameras (par. 117)), wherein the one or more error messages are generated by an autonomous driving 
evaluating a status of the autonomous driving system based on the one or more error messages (par. 118, camera monitor unit determines whether one of the three cameras 32w, 32n, and 32t has malfunctioned in accordance with the monitored result of each of the three cameras 32w, 32n, and 32t); and
maintaining the ADV in the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to be lower by a predetermined speed. The system recognizes an error but determines that autonomous driving can continue safely at a lower speed) or switching it to a manual mode based on the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, message prompts a driver of the vehicle to instruct the ECU 10 to switch the operation mode of the vehicle from the autonomous driving mode to the manual driving mode using the input unit, thus discontinuing the autonomous driving of the vehicle).

Regarding claim 16, Kobayashi discloses all elements of claim 15. Kobayashi further discloses, wherein the vehicle controller subscribes to the patrol module for receiving error messages (Fig. 1, the camera monitor unit is a part of the ECU and can output vehicle commands (par. 119), it is also coupled 

Regarding claim 17, Kobayashi discloses all elements of claim 15. Kobayashi further discloses, wherein the patrol module broadcasts error messages with a plurality of levels, including WARNING, FATAL, and SERIOUS (fig. 5, the error level and is based on which sensor fails. S150 is interpreted to be FATAL, S170 is interpreted to be WARNING, S190 is interpreted to be SERIOUS).

Regarding claim 18, Kobayashi discloses all elements of claim 15. Kobayashi further discloses,  
wherein the vehicle controller, in response to receiving a particular level of error message, is to generate a message corresponding to the level of error message to represent the status of the autonomous driving system (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned).

Regarding claim 19, Kobayashi discloses all elements of claim 15. Kobayashi further discloses, 
wherein the vehicle controller is to send the status of the autonomous driving system to a driving mode controller, which is to keep the autonomous mode (par. 226, Upon determining that the camera 32t has malfunctioned, the CPU reduces the speed limit in the autonomous driving conditions to 

Regarding claim 20, Kobayashi discloses all elements of claims 15 and 19. Kobayashi further discloses,
wherein the driving mode module is to switch the ADV to a manual mode if the status information indicates the ADV is in a fatal condition (par. 220, Upon determining that the camera 32n has malfunctioned, the CPU visibly and/or audibly outputs, to a driver of the vehicle V through the output unit, a message indicative of the camera 32w having malfunctioned and par. 221, prompts a driver of the vehicle V to instruct the ECU 10 to switch the operation mode of the vehicle V from the autonomous driving mode to the manual driving mode using the input unit 18, thus discontinuing the autonomous driving of the vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng et al. (US 20190184998) teaches switching back and forth between autonomous and manual driving modes based on faults in the vehicle system and operator awareness.
 Park et al. (US 20200192357) teaches detecting a failure in the system and sending a warning signal to transfer control to the driver while maintaining autonomous driving for a predetermined time. If the system recovers, autonomous mode is continued. If system failure is confirmed autonomous driving is stopped.
Boss et al. (US 20200164895) teaches determining a risk factor associated with an upcoming path and switching between an autonomous mode, manual mode, or driver alert mode based on the level of risk.
Masuda et al. (US 20200079394) teaches detecting a yaw rate sensor malfunction and initiating a first emergency autonomous driving mode. The system analyzes the detected information and if no malfunction is determined, autonomous driving is continued. If a malfunction is confirmed, the vehicle is stopped or switched to manual mode.
Asakura et al. (US 20180194364) teaches a monitoring unit detecting an abnormality in a sensor and trying to determine the severity of the abnormality depending on the abnormal sensor detected. The system determines if another sensor can cover the abnormal sensor, if there is another sensor that can cover the abnormal sensor, autonomous mode is continued. If not, the control is switched from automatic mode to manual mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665